Title: From John Adams to Augustus Elias Brevoort Woodward, 17 November 1824
From: Adams, John
To: Woodward, Augustus Elias Brevoort



Dear Sir.
Quincy, 17th Nov. 1824.

The formidable invasion of my ninetieth year must be my apology for neglecting, and so improperly, your valuable and worthy present of “A System of Universal Science”; but the loss of my sight prevents my making the use of it I wish.
It is a work of great labour and research, and must be useful to those who wish to inquire into that subject.
I also thank you for the newspapers you sent me.
I wish that all mankind understood that anarchical part of our history, 1798 and 1799, as well as you do—in which the Constitution was suspended, if not annihilated.
The present contest will settle down much more contentedly, I believe, whoever is chosen.
I am, sir, your obliged & humble servant
John Adams.